DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1, 4 and 6, the phrase “enables” and in claim 1, the phrase “allows” makes optional, but does not limit a claim to a particular structure (see MPEP 2103(I)(C) and MPEP 2111.04).  
For purposes of examination, in claim 1, the phrase “a secondary recording unit which enables to use different algorithms in order to filter and prevent artefacts and to obtain other noise sources, which allows other electrophysiological noises and artefact sources to be simultaneously recorded and as a result allows these sample in time intervals where noise is not present and the records to be separated” is interpreted as 
“a secondary recording unit which uses different algorithms in order to: filter and prevent artefacts and obtain other noise sources; simultaneously record other electrophysiological noises and artefact sources; and separate samples in time intervals where noise is not present and records to be separated”.  
For purposes of examination, in claim 1, the phrase “a DSP (Digital Signal Processor) which allows to process signals on the data recording unit” is interpreted as “a DSP (Digital Signal Processor) which processes the signals on a data recording unit”.  
For purposes of examination, in claim 4, the phrase “a liquid transfer channel located on the external layer which enables external fluids that have been formed due to sweating or other similar reasons, to be removed” is interpreted as “a liquid transfer channel located on the external layer which removes external fluids that have been formed due to sweating or other similar reasons”.
For purposes of examination, in claim 6, the phrase “additional signal inputs which enables to receive signals from the closest area to the primary noise source and removes this noise from the main signal” is interpreted as “additional signal inputs which receives signals from the closest area to a primary noise source and removes this noise from a main signal”.  
Claims 2, 3, 5 and 7-15 are rejected due to their dependency.
3.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, it is unclear what is meant by “a DC power supply (battery)” since there is a distinction between “a DC power supply” and “a battery”.
	For purposes of examination, “a DC power supply (battery)” is interpreted as “a battery”.  Claims 2-15 are rejected due to their dependency.
4.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by “comprising electrodes that are positions under the inner layer” since an electrode is not a position.
For purposes of examination, “comprising electrodes that are positions under the inner layer” is interpreted as “comprising electrodes that are in positions under the inner layer”.
5.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is meant by “or other similar reasons”.
	For purposes of examination, “or other similar reasons” is not considered.
6.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “easier” in claim 10 is a relative term which renders the claim indefinite. The term “easier” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	For purposes of examination, “which makes it easier for the electrodes to be fixed on the scalp even though the users may have different sized head structures” is not considered.
7.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the signals”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15 are rejected due to their dependency.
8.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a secondary recording unit” and subsequently “the data recording unit”.  Dependent claim 2 recites “a secondary recording unit”.  For purposes of examination, in claim 1, the limitation “a secondary recording unit” is interpreted as “a data recording unit”.   Claims 2-15 are rejected due to their dependency.
9.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the outer area”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15 are rejected due to their dependency.
10.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “which receives fluid from the electrodes”.  There is insufficient antecedent basis for “the electrodes” in this limitation in the claim.  Claims 2-15 are rejected due to their dependency.
11.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the hydrophilic section”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15 are rejected due to their dependency.
12.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the web section”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15 are rejected due to their dependency.
13.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the signal layer”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15 are rejected due to their dependency.
14.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the signals”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15 are rejected due to their dependency.
15.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the electric line”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15 are rejected due to their dependency.
16.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the records”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-15 are rejected due to their dependency.
17.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the primary noise source”.  There is insufficient antecedent basis for this limitation in the claim.  
18.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the main signal”.  There is insufficient antecedent basis for this limitation in the claim.  
19.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the scalp”.  There is insufficient antecedent basis for this limitation in the claim.  
20.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the users”.  There is insufficient antecedent basis for this limitation in the claim.  
21.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the user”.  There is insufficient antecedent basis for this limitation in the claim.  
22.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the depth”.  There is insufficient antecedent basis for this limitation in the claim.  
23.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the metal web”.  There is insufficient antecedent basis for this limitation in the claim.  
24.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the signal features”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
25.	Claims 1-15 are objected to because of the following informalities:  in claim 1, the phrase “hz” should read “Hz”.  Claims 2-15 are objected to due to their dependency.  Appropriate correction is required.
26.	Claim 5 is objected to because of the following informalities:  the phrase “positioned on the CAP” should read “positioned on the cap”.  Appropriate correction is required.
27.	Claims 8 and 9 are objected to because of the following informalities:  the phrase “an outer layer (3)” should read “an outer layer”.  Appropriate correction is required.
Allowable Subject Matter
28.	Claims 1-15 are allowable over the prior art and are allowed if the rejections and objections in items 2-25 above are overcome.  Nothing in the prior art showed or suggested the specific limitations of these claims.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667